 Case:20-02169-MCF11 Doc#:121 Filed:04/19/21 Entered:04/19/21 11:18:08                     Desc: Main
                            Document Page 1 of 1


1                          IN THE UNITED STATES BANKRUPTCY COURT FOR
                                 THE DISTRICT OF PUERTO RICO
2

3
     IN RE:                                      CASE NO. 20-02169-MCF11
4     LIMENOS CORPORATION                        Chapter 11

5

6
     XX-XXXXXXX
7
                     Debtor(s)                        FILED & ENTERED ON APR/19/2021
8

9
                                        ORDER & NOTICE
10
           Debtor’s Urgent Motion Requesting Rescheduling of Hearing (Docket No.
11
     120) is granted.
12
           All   matters   scheduled   for   April   21,   2021,   at   9:00   AM,   are    hereby
13
     rescheduled for July 28, 2021, at 9:00 AM, via Microsoft Teams.                 All parties
14
     that wish to appear at the hearing must familiarize themselves and follow the
15
     Procedures for Remote Appearances, found on the homepage of our Website at
16
     https://www.prb.uscourts.gov/.
17
           IT IS SO ORDERED.
18
           In San Juan, Puerto Rico, this 19 day of April, 2021.
19

20

21

22

23

24

25

26

27

28

29

30

31

32
